DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-13, 16-18, and 22-25  filed November 17th 2021 are the subject matter of this Office Action.  
 
Claim Rejections - 35 USC § 103-Rejection(s) Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10, 21-24 remain rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hamid (New England Journal of Medicine Vol. 369 pages 134-144 published 2013), O’Boyle et al (British Journal of Cancer Vol. 108 pages 1634-1640 published 2013), Reagan Shaw (FASEBJ Vol. 22 pages 659-661. Published 2007) and Fearon et al (US20150352208 published 12/10/2015).
 Hamid and coworkers teach the treatment of metastatic melanoma and unresectable advanced melanoma comprising the anti-PD-1 antibody lambrolizumab, wherein 77% of the treated patients had a reduction in tumor burden (abstract, page 136 left col., Table 1 , Figure 1A, page 141 left col., ).  
 
    PNG
    media_image1.png
    253
    623
    media_image1.png
    Greyscale

As evidenced by CAS Registry, the aforementioned lambrolizumab of Hamid is the art-recognized pembrolizumab. Hamid teaches that human patients comprising metastatic melanoma were administered pembrolizumab without any adjuvant chemotherapy and said patients comprise a complete response one year after the start of the study (Figure 2). Regarding the limitation of claims 22 and 25, dosing cycles comprising 30 minute infusions at 2 mg/kg or 10 mg/kg every 3 weeks are embodied in the treatment method (page 136 left col.). 
However, Hamid and coworkers do not specifically teach the administration of X4P-001 in combination with the pembrolizumab regimen to effectively treat metastatic melanoma in the subject. 
   O’Boyle et al (British Journal of Cancer Vol. 108 pages 1634-1640 published 2013) teaches that the elected CXCR4 antagonist AMD11070 is effective inhibiting the metastatic activity of melanoma and B-raf mutated melanoma (Figures 4-7).
 As evidenced by CAS Registry Database, the aforementioned AMD-11070 corresponds to the instantly claims X4P-001. 

    PNG
    media_image2.png
    674
    975
    media_image2.png
    Greyscale
  
 O’Boyle teaches that AMD11070 is an orally bioavailable antagonist of CXCR4 and able to achieve plasma concentrations of 6.6 M, which is a non-toxic dose in patients and an effective dose at inhibiting metastatic activity (page 1638, Figures 4-6). O’Boyle teaches that an alternative CXCR4 antagonist AMD3100 is unsuitable for the use in human trials for treating melanoma due to a poor pharmacokinetic profile and 
Fearon claims the method of treating cancer in a subject comprising administering AMD-11070 in combination with an immune checkpoint inhibitor, wherein the immune checkpoint inhibitor is a PD-1 antagonist or a PD-L1 antagonist or PD-1 antibody (claims 45-49). Treating melanoma and treating metastatic nodules of the primary tumor with said combinatorial regimen is embraced within the teachings of Fearon ([0014], [0082], and [0132]). Fearon teaches that the combination of AMD-11070 to the immune checkpoint inhibitor results in a synergism on inhibiting neoplastic growth ([0024], claims 45-47). Regarding claim 3, Fearon teaches sequential administration of the anticancer agent first in order to induce an immune response, followed by the administration of the CXCR4 antagonist such that immunosuppression at the site of the tumor is reduced. Said sequential administration embodies multiple doses of the anti-cancer compound prior to the administration of the CXCR4 antagonist, which reads on the limitation of claim 3 ([0141], [0143], claims 45, 56). Fearon also teaches multiple doses of the immune checkpoint inhibitor are administered in  
 Fearon teaches that suitable doses of the active agents include from 100 g/kg to 250 mg/kg ([0136]). As the average weight of a human is 60 kg (Reagan-Shaw et al FASEBJ Vol. 22 pages 659-661. Published 2007), the dosing information of Fearon corresponds to  6 mg-15,000 mg which overlaps with the claimed amount of anti-PD-1 immune checkpoint inhibitor and AMD-11070 found within the instant specification and claims 21-25 ([0026]). Applicant is reminded of MPEP 2144.05 wherein “[I]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding the limitation of claims 6-8, Fearon teaches the method of measuring the circulating CD8+ T cells in the cancer patient via tissue biopsy and blood biopsy. Fearon teaches that said combination of immune checkpoint inhibitor and CXCR4 antagonist allows cancer cells to recruit CD8+ T cells in order to help restore immunological control over tumor growth and eliminate the cancer cells ([0086-0088], [0091] [ 0105-106], [0116] [0179], [0186], Figure 2). 
Regarding claim 9, both O’Boyle and Fearon teaches that the aforementioned CXCR4 inhibitor AMD-11070 is administered orally. Fearon also teaches that multiple administrations of said CXCR4 inhibitor per day are embodied in the therapeutic regimen ([0138-0139], [0142], [0144]).  
  Accordingly, one of ordinary skill in the art would have found it prima facie obvious to select the CXCR4 antagonist AMD11070 and combine it to a regimen comprising the anti-PD-L1 checkpoint inhibitor pembrolizumab to effectively treat metastatic melanoma in a subject, arriving at the instantly claimed with a reasonable expectation of success in view of the combination of Hamid, O’Boyle, Reagan-Shaw and Fearon. Said artisan would have first been motivated to administer the anti-PD-L1 monoclonal antibody/immune checkpoint inhibitor pembrolizumab to treat metastatic melanoma in the patient as the prior art of Hamid teaches that pembrolizumab is effective at treating metastatic melanoma in human patients wherein pembrolizumab was administered without any adjuvant chemotherapy and said patients comprise a complete response one year after the start of the study. The artisan would have next been motivated to select the CXCR4 antagonist AMD11070 to combine to the pembrolizumab regimen of Hamid in view of O’Boyle as AMD11070 is an orally bioavailable antagonist of CXCR4 and able to achieve plasma concentrations of 6.6 M, which is shown to be an effective dose at inhibiting metastatic activity while being non-toxic, compared to AMD3100, which is unsuitable for treating melanoma in humans due to a poor pharmacokinetic profile. Further, said artisan would have been motivated to combine a CXCR4 antagonist to the anti-PD-L1 checkpoint antagonist therapeutic regimen of Hamid and O’Boyle in view of Fearon, as said CXCR4 antagonist AMD11070 acts synergistically with the checkpoint antagonist on treating cancer. A person of ordinary skill would understand in view of the combination of references as a whole that the combination of the CXCR4 antagonist AMD11070 of O’Boyle and Fearon to the metastatic melanoma treating pembrolizumab regimen of Hamid, said artisan .


Response to Arguments
Applicant’s arguments, filed 11/17/2021 are acknowledged and have been fully considered.  Applicant argues that a skilled artisan would not have readily predicted that the combination of the CXCR4 antagonist AMD-11070 (X4P-001) to the metastatic melanoma treating regimen comprising pembrolizumab would have effectively treated the neoplastic disorder in the claimed subject. Applicant points to unpredictability in the field of treating solid tumors comprising administration of CXCR4 antagonist regimens. Applicant cites two different clinical trials wherein combination of CXCR4 antagonist (LY2510924) with VEGF inhibitor sunitinib failed to improve non-small cell lung cancer or RCC patients (Scala and Hainsworth).  Applicant also cites that the CXCR4 antagonist CTCE-0098 also had minimal effect on a variety of patients with solid tumors, including melanoma patients. 
This line of argument is unpersuasive as the teachings of Scala and Hainsworth have not established unpredictability in the field of treating metastatic melanoma by the administration of pembrolizumab and AMD-11070. Neither Scala nor Hainsworth are directed to the treatment of the claimed metastatic melanoma, nor the administration of either of the claimed therapeutic agents. A skilled artisan would have readily predicted success that the addition of the CXCR4 antagonist AMD-11070 (X4P-001) to the metastatic melanoma treating regimen comprising pembrolizumab would have alone was already art recognized as being efficacious at reducing tumor burden in metastatic melanoma patient. Further, Fearon teaches that the combination of AMD-11070 to the immune checkpoint inhibitor results in a synergism on inhibiting neoplastic growth ([0024], claims 45-47).
  Regarding Applicant’s contention that the examiner is improperly relying on inherency of the claimed combination and the unexpected results are sufficient to overcome a prima facie case, the examiner remains unpersuaded. In the instant case, the examiner is not improperly relying on inherency. Rather, the reported increases of CD8+ T cells, CD8/FoxP3 ratio, as well as increase in IFN-gamma gene expression signature score, mean serum CXCL9 and CXCL10 concentration and decreased expression of checkpoint inhibitor VISTA in biopsies that Applicant cites as unexpected are all latent properties present, but not recognized in the prior art. Said properties naturally flow in the administered metastatic melanoma patient, irrespective to the patient’s knowledge of such an event. See MPEP 2145.  
MPEP 716.02 teaches that the burden is on Applicant to establish that the results are unexpected and significant and of both statistical and practical significance.  For example, do the increase in CD8+ T cells, CD8/FoxP3 ratio, IFN-gamma gene expression signature score, mean serum CXCL9 and CXCL10 concentration lead to a practical advantage not possessed in the prior art? Some examples of practical significance in the treatment of cancer with a combination of two art-recognized chemotherapeutic agents are, but not limited to, (1) an increase in progression-free survival or stabilized disease over mono-therapeutic administration of each agent, (2) 
 Secondly, Applicant has not identified that the results obtained are unexpected. As shown above, each of the claimed therapeutic agents were taught in the prior art to be effective at treating metastatic melanoma, coupled with the knowledge that it was known in the art to combine the claimed CXCR4 antagonist with immune checkpoint inhibiting anti-PD-1 antibodies to treat cancer in a subject in need (Fearon). As such, said skilled artisan would have readily predicted that the addition of the CXCR4 antagonist AMD-11070 (X4P-001) to the metastatic melanoma treating regimen comprising pembrolizumab would have effectively treated the neoplastic disorder in the claimed subject. Therefore, the rejections are maintained. 
   
 Claims 11-12, 16-17 and 25 remain rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hamid (New England Journal of Medicine Vol. 369 pages 134-144 published 2013), O’Boyle et al (British Journal of Cancer Vol. 108 pages 1634-1640 published 2013) Reagan-Shaw et al (FASEBJ Vol. 22 pages 659-661. Published 2007) and Fearon et al (US20150352208 published 12/10/2015) as applied to claims 1, 3-10 and 21-24 above, in view of Pfleger et al (WO2012/094703 published 07/19/2012), Talwar et al (WO2011/147026 published 12/1/2011) Azijli et al (Anticancer Research Vol. 34 pages 1493-1506. Published 2014).
 
As disclosed above, the combination of Hamid, O’Boyle and Fearon teach the method of treating metastatic melanoma comprising administering the anti-PD-1 antibody pembrolizumab in combination with the CXCR4 inhibitor AMD-11070. Each agent was individually taught in the prior art as being effective at inhibiting the metastatic activity of the neoplasm, coupled with the knowledge that combination of AMD-11070 to the immune checkpoint inhibitor results in a synergism on inhibiting neoplastic growth. Suitable doses of the active agents include from 100 g/kg to 250 mg/kg ([0136]). As the average weight of a human is 60 kg (Reagan-Shaw et al FASEBJ Vol. 22 pages 659-661. Published 2007), the dosing information of Fearon corresponds to  6 mg-15,000 mg which overlaps with the claimed amount of anti-PD-1 immune checkpoint inhibitor and AMD-11070 found within the instant specification and claims 21-25 ([0026]).
The combination of Hamid, O’Boyle and Fearon teach that oral administration of the CXCR4 inhibitor AMD11070 is embodied in the instant methodology (Fearon: [0144-0147], O’Boyle: page 163 left col.). The combination of Hamid, O’Boyle and Fearon also teaches that said CXCR4 inhibitor is orally formulated into a tablet or capsule, wherein said formulation further comprises the claimed fillers microcrystalline cellulose, calcium hydrogen phosphate, surfactant/wetting agents including the claimed sodium lauryl sulfate, the disintegrant cross linked sodium carboxymethyl cellulose and lubricants ([0147]). As evidenced by Pubchem, calcium hydrogen phosphate is the claimed dibasic 
However, the combined teachings of Hamid, O’Boyle and Fearon do not specifically teach the amounts of the active agent, microcrystalline cellulose, dibasic calcium phosphate, croscarmellose sodium, sodium lauryl sulfate in the oral formulation comprising AMD-11070. Additionally, the combination of Hamid, O’Boyle and Fearon does not teach sodium stearyl fumarate or colloidal silicon dioxide in the oral formulation, nor in the claimed amounts. 
Pfleger et al (WO2012/094703 published 07/19/2012) teaches oral formulations of tablets or capsules comprising a combination of a chemokine receptor pathway inhibitor and an angiotensin inhibitor (abstract, page 32-36). The claimed CXCR4 inhibitor AMD-11070 is taught as a suitable chemokine receptor pathway inhibitor for the oral formulation while telmisartan is taught as a suitable angiotensin inhibitor for the oral formulation (pages 19-20, page 24). Pfleger teaches that the combination of the CXCR4 antagonist with the angiotensin inhibitor is advantageous as said pathways interact (page 7).  Pfleger teaches that said oral tablet or capsule comprises disintegrants, binders, fillers, glidants and lubricants including the claimed lubricant sodium lauryl sulfate (pages 36-37).
Talwar et al (WO2011/147/026 published 12/1/2011) teaches preparation of orally formulated capsules and tablets comprising telmisartan with multiple ingredients 
 Therefore, one of ordinary skill in the art at the time of the invention would have found it prima facie obvious to formulate the melanoma treating claimed CXCR4 antagonist AMD-11070/X4P-001 in the combination of AMD-11070 and immune checkpoint inhibiting anti-PD-1 antibody pembrolizumab of Hamid, O’Boyle and Fearon, in an oral capsule/tablet formulation comprising microcrystalline cellulose, dibasic calcium phosphate, croscarmellose sodium, sodium lauryl sulfate in view of Fearon, as said fillers/binders/disintegrants/surfactants and lubricants were taught in the art to be suitable to formulate with AMD-11070 oral formulations. 
Secondly, one of ordinary skill in the art would have found it prima facie obvious to utilize microcrystalline in 20-25% wt., dibasic calcium phosphate in 35% wt., croscarmellose sodium in 5-10% wt., the lubricant sodium stearyl fumarate in 0.5-2% wt., the anti-adherant/glidants colloidal silicone dioxide in 0.01-1% wt., and surfactant/wetting agent sodium lauryl sulfate in 0.1-1%wt in order to formulate the  oral capsule/tablet comprising AMD-11070 in view of the combination of Pfleger and Talwar 
It is noted that the combination of Hamid, O’Boyle, Reagan-Shaw, Fearon, Pfleger and Talwar do not specifically teach wherein microcrystalline in present in 20-25% wt., dibasic calcium phosphate is present in 30-35% wt., croscarmellose sodium in present in 5-10% wt. or the active agent is present in 30-40 % wt. of the oral composition. However, it is considered well within the capabilities of one of ordinary skill in the art to optimize the amount of the active agent and each excipient in the oral formulation comprising AMD-11070. The amount of AMD-11070 and binders microcrystalline cellulose and dibasic calcium phosphate in the oral composition are result effective parameters that will affect the physical properties of the final composition. The amount of each of the aforementioned components is clearly a results effective parameter that a person of ordinary skill would routinely optimize. Optimization of parameters is a routine practice that would have been obvious for a person of ordinary skill in the art to employ and reasonably would expect success. Moreover, it would have been customary for an artisan of ordinary skill to determine the optimal amount of AMD-11070, microcrystalline cellulose and dibasic calcium phosphate in the oral composition to best achieve the desired result. Furthermore, absent any evidence demonstrating a patentable difference between the composition and the criticality of the claimed amounts, the determination of the optimum workable range(s) given the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) “[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
 Lastly, while the combination of Hamid, O’Boyle, Reagan-Shaw, Fearon, Pfleger and Talwar teach that the combination of the CXCR4 antagonist AMD-11070 in combination with the immune checkpoint inhibiting anti-PD-1 antibody pembrolizumab is effective for treating metastatic melanoma wherein said melanoma is unresectable, the combined prior art is silent on the use of said combination on a patient who comprises resectable metastatic melanoma (claim 16), and wherein the patient has undergone surgery for removal or some or all of the metastatic melanoma (claim 17). As Azilji teaches that melanoma diagnosed at an early stage and radically resected has the best chance for cure (page 1501) and that immune checkpoint inhibiting anti-PD-1 antibodies are effective at treating metastatic melanoma (abstract, page 1500-1501), said skilled artisan would have been motivated to treat the patient with resectable metastatic melanoma with the aforementioned melanoma treating AMD-11070/pembrolizumab composition taught by the prior art in order to inhibit advancement of the neoplastic disorder in the treated patient.   
 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hamid (New England Journal of Medicine Vol. 369 pages 134-144 published 2013) O’Boyle et al (British Journal of Cancer Vol. 108 pages 1634-1640 published 2013) Fearon et al (US20150352208 published 12/10/2015)  Pfleger et al (WO2012/094703 published 07/19/2012), Talwar et al (WO2011/147/026 published 12/1/2011) and ) Azijli et al (Anticancer Research Vol. 34 pages 1493-1506. Published 2014) as applied to claims 1-12, 14-17 and 19-20 in view of Stone et al (Antimicrobial Agents and Chemotherapy Vol. 51 pages 2351-2358 published 2007).
 As disclosed above, the combination of Hamid, O’Boyle, Fearon, Pfleger, Talwar and Azilji teach the treatment of metastatic melanoma comprising administering an effective amount of pembrolizumab to the neoplastic patient. Said combination also teaches the administration of the CXCR4 antagonist AMD-11070 in combination with an immune checkpoint inhibiting anti-PD-1 antibody for the treatment of melanoma wherein the CXCR4 antagonist is formulated in an oral capsule dosage form further comprising the claimed fillers, binders, disintegrants, surfactants, glidants, lubricants of microcrystalline cellulose, dibasic calcium phosphate, croscarmellose sodium, sodium stearyl fumarate, colloidal silicone dioxide and sodium lauryl sulfate. As evidenced by CAS Registry, AMD-11070 is the claimed X4P-001. 
However, the combination of Hamid, O’Boyle, Fearon, Pfleger, Talwar and Azilji do not specifically teach wherein AMD-11070 comprises 100 mg in the oral capsule. 
Stone et al (Antimicrobial Agents and Chemotherapy Vol. 51 pages 2351-2358 published 2007) teaches AMD-11070 in 100 mg doses  are safe and effective for oral administration (abstract, page 2352, left col. materials and methods, page 2353 let col.).
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to formulate the CXCR4 antagonists AMD-11070 in 
In the instant case, doses of 100 mg AMD-11070 were taught in the prior art to be a safe and effective dose for oral administration. Accordingly, one of ordinary skill in the art would have predicted that administration of the CXCR4 antagonist AMD-11070 in the combinatorial regimen of Hamid, O’Boyle, Fearon, Pfleger, Talwar and Azilji, in an oral capsule dose of 100 mg would have been a safe and effective regimen to administer to the neoplastic patient. 

 Applicant argues that the combination Hamid and Fearon teach the instantly claimed and that the combination of Pfleger, Talwar and Azilji fail to cure the deficiencies of the combination Hamid, O’Boyle and Fearon. Applicant further asserts that the combination of Stone fails to cure the deficiencies of Hamid, O’Boyle, Fearon Pfleger, Talwar and Azilji as applied to claim 13. 
Response to Arguments
Applicant’s arguments pertaining to the combination of Hamid, O’Boyle and Fearon and the rejection of claims 1, 3-10 and 21-23 and 25 have been addressed above. As Applicant has not specifically pointed out the deficiencies in regards to Pfleger, Talwar and Azilji, or the deficiency of Stone, the rejections of record are maintained for the reasons above.
Double Patenting-Rejection Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 Claims 1, 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6 and 11-12 of US Patent 10,953,003 in view of Hamid et al (New England Journal of Medicine Vol. 369 pages 134-144 published 2013), O’Boyle et al (British Journal of Cancer Vol. 108 pages 1634-1640 published 2013) and Fearon et al (US2015/0352208 published 12/10/2015).
 The referenced copending application and the instant application are claiming a common subject matter comprising X4P-001 in a unit dosage form comprising 30-40% wt. X4P-001, 20-25% microcrystalline cellulose, 30-35% wt. dibasic calcium phosphate dehydrate, 5-10% wt. croscarmellose sodium, 0.5-2% wt. sodium stearyl fumarate, 0.1-1.0% wt. colloidal silicon dioxide and 0.1-1.0%wt. sodium lauryl sulfate, wherein X4P-001 is present in about 100 mg, and is present in a capsule. For double patenting of previously disclosed, but newly claimed utility, please see Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010). While claims 1-2, 5-6 and Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), states that “[W]e have held, however that there are “certain instances” where the specification of an earlier patent may be used in the obvious-type double patenting analysis. In re BaselI, 547, F.3d at 1378. Specifically, the specification’s disclosure may be used to determine whether the claim “merely defines an obvious variation of what is earlier disclosed and claimed”, “to learn the meaning of claim terms” and to “interpret the coverage of a claim” (page 12)... and that “[t]here is nothing that prevents us from looking to the specification to determine the proper scope of the claims. Thus, we have expressly held that, when a patent claims a compound, a court performing obvious-type double patenting analysis should examine the specification to ascertain the coverage of the claim." (page 12). Furthermore, the court expounds that a [p]erson of ordinary skill in the art is deemed to read all the claim term and not only in context of the particular claim in which the disputed term appears, but in the context of the entire patent including the specification" ICU Med., Inc v. Alaris Med Sys., Inc., 558, F.3d 1368, 1374 (Fed. Cir 2009) and (page 14 of the opinion). In the instant case, paragraph [0030] of the specification and Figures 1-11 demonstrate the capacity of the claimed unit dosage form to treat cancer, specifically melanoma, which is the subject matter of instant claims. 
However, claims 1-2, 5-6 and 11-12 of US Patent 10,953,003 do not teach the use of the claimed X4P-001 dosage form for the treatment of metastatic melanoma nor the combination of an immune checkpoint inhibitor to the X4P-001 dosage form, 
 O’Boyle teaches that the elected CXCR4 antagonist AMD11070 is effective inhibiting the metastatic activity of melanoma and B-raf mutated melanoma (Figures 4-7). O’Boyle teaches that AMD11070 is an orally bioavailable antagonist of CXCR4 and able to achieve plasma concentrations of 6.6 M, which is shown to be an effective dose at inhibiting metastatic activity while being non-toxic (page 1638, Figures 4-6). As evidenced by CAS Registry Database above, the aforementioned AMD-11070 corresponds to the instantly claimed X4P-001. 
 O’Boyle teaches that an alternative CXCR4 antagonist AMD3100 is unsuitable for the use in human trials for treating melanoma due to a poor pharmacokinetic profile and suggest the use of the claimed AMD11070 (page 1637 right col.) O’Boyle teaches that the data suggests that AMD11070 will possess antimetastatic therapeutic efficacy in patient with metastatic melanoma tumors harboring wild type or BRAF mutant in excess of that achievable with AMD3100 by preventing migration towards serum comprising growth factors,  and that the experiment indicates that the production of CXCL12 plays a major role in melanoma metastasis, suggesting that antagonism of CXCR4 by AMD11070 will prevent the migration of melanoma cells to the liver. Taken together, these data suggest that AMD11070 may provide a promising new therapy for preventing melanoma metastasis in the liver (page 1639 left col.). 
And while O’Boyle does not explicitly teach the combination of AMD11070 with an immune checkpoint inhibiting anti-PD-1 antibody, specifically pembrolizumab for treating metastatic melanoma, Hamid teaches the treatment of metastatic melanoma 
  
    PNG
    media_image3.png
    395
    973
    media_image3.png
    Greyscale

As evidenced by CAS Registry, the aforementioned lambrolizumab of Hamid is the art-recognized pembrolizumab of the instant claims. 
Further, Fearon claims the method of treating cancer in a subject comprising administering AMD-11070 in combination with an immune checkpoint inhibitor, wherein the immune checkpoint inhibitor is a PD-1 antagonist or a PD-L1 antagonist or PD-1 antibody (claims 45-49). As evidenced by CAS Registry Database above, the aforementioned AMD-11070 corresponds to the instantly claimed X4P-001. In the instant case, the claimed combination comprising the CXCR4 antagonist AMD-11070 and an immune checkpoint inhibitor is one of seven possible combinations disclosed that are claimed to be effective at treating cancer in a subject in need (claims 45-46).  
Therefore, one of ordinary skill in the art at the time of the instant invention would have found it prima facie obvious to combine the teachings of claims 1-2, 5-6 and 11-12 of US Patent 10,953,003, O’Boyle, Hamid and Fearon in order to arrive at the methodology of instant claims 1, 11-13 of the instant application. 
Motivation to combine an immune checkpoint inhibitor, specifically the immune checkpoint inhibiting anti PD-1 antibody pembrolizumab to the AMD-11070 formulation of claims 1-2, 5-6 and 11-12 of US Patent 10,953,003 flows logically from the fact that each agent was individually taught in the prior art as being effective at inhibiting metastatic activity in melanoma coupled with the knowledge that it was known in the art that there is a synergistic interaction between said anti-PD-1 immune checkpoint inhibiting antibodies with AMD-11070 for the treatment of cancer. Motivation to select pembrolizumab as the species of anti-PD-1 immune checkpoint inhibiting antibodies to formulate with AMD-11070 flows logically from the fact that both agents were recognized in the prior art as being effective for treating melanoma and its metastases, which in turn raises a reasonable expectation of success that when combined, said regimen would be effective at treating melanoma and its metastases as instantly claimed.
Response to Arguments
Applicant argues that US 10,953,003 and the combination of Hamid, O’Boyle, and Fearon fail to render obvious claims 1 and 11-13 for the same reasons as pointed out above in response to the obviousness rejection under 35 USC § 103. Specifically, one of ordinary skill would not have had a reasonable expectation of success in arriving at the present claims due to the unpredictability of combining X4P-001 with pembrolizumab for treating metastatic melanoma. The arguments are unpersuasive, as arguments directed to obviousness rejections, the unpredictability of combining X4P-001 with pembrolizumab for the treatment of metastatic melanoma and the proposed unexpected results have all been addressed above. Therefore, the rejection of record is maintained for the reasons above. 
Conclusion
In view of the rejection set forth above, no claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628